DETAILED ACTION
This non-final office action is in response to claims 1-20 filed on 03/06/2019 for examination. Claims 1-20 are being examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/03/2019 has been considered by the examiner. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “302” has been used to designate both an identity node 302 (see, e.g., pg. 13, line 12) and a load balancer 302 (e.g., pg. 12, line 13).  
The drawings are further objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 24 (see fig. 7). Relatedly, 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to amend the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim(s) 1-4, 7, 10, 13-15, and 17-19 is/are objected to because of the following informalities: 
Claim 1, line 8 introduces “one or more designated network identifiers”, and claim 1, line 11 introduces “a plurality of network identifiers”. Subsequently, claim 1, lines 13-14 recite “the network identifiers”. It is unclear as to which of the first of second introduced “network identifiers” is being referred to in lines 13-14. Claims 13 and 18 recite a similar deficiency.
Claim 2, lines 1-2 recites “the selected network identifier”. For clarity and consistency of antecedent basis with previously introduced terms (see claim 1, lines 13-14), examiner suggests amending to, e.g., “the selected one of the network identifiers”. Claims 3-4, 14-15, and 19 recite a similar deficiency.
Claim 7, lines 2-3 recites “the network”. For clarity and consistency of antecedent basis with the previously introduced term (see claim 1, line 2, reciting “a network interface”), examiner  interface”. Similarly, for clarity of antecedent basis examiner suggests amending claim 17, lines 2-3 to “a network” or similar, if intended.
Claim 10, line 3 recites “the identity nodes”. For clarity and consistency of antecedent basis with the previously introduced term (see claim 1, line 3, reciting “a plurality of identity nodes”), examiner suggests amending to, e.g., “the plurality of identity nodes”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 13-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
The claim(s) 13-17 does/do not fall within at least one of the four categories of patent eligible subject matter because each element of the claims can reasonably be interpreted as software per se. Particularly, while the claim 13 indicates a “database system” and “server system” (claim 13, line 1), this language is both recited in the preamble and is reasonably interpretable as software. Additionally, while claim 1 recites the system being configured to interact with an identity node (claim 13, line 4) and processor (claim 13, line 5), the actual configured system is not claimed with structural recitations (i.e., it is being recited as software configured to cause those devices to perform, in lieu of reciting those devices actually performing). In view of the foregoing, claims 13-16 fail to fall into a statutory category of invention as a software alone is not a machine, a manufacture, a process nor a composition of matter. See MPEP 2106.03.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 15, and 19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Particularly, claim 4 recites the limitation "the most common network identifier" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. Claims 15 and 19 recite a similar deficiency, and are rejected under like rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-9, 12-13, 16-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanna (US20190057223, Hereinafter “Hanna”) in view of Singh et al. (US20200204557, Hereinafter “Singh”).
Regarding claim 1, Hanna teaches a method comprising: 
receiving via a network interface a request to identify a data value ([0051] – first identity management system receives biometric value <i.e., data value> for purpose of identifying individuals who match the biometric value; [0056] – biometric value received via biometric input device and provided to first identity management system), the request received at a designated one of a plurality of identity nodes ([0034-0035] & [0056] – biometric value received at a first identity management system <i.e., an identity node> from a biometrics input device; [0051] – there may be a plurality of connected identity management systems holding their own identity databases <i.e., a plurality of nodes>), the designated identity node 5located on a computing device including a processor and a memory module ([0034] – first identity management system uses identity database storing user information; [0060] – the first identity management system comprises a processor and a memory storing executable code); 
transmitting a query that includes the data value to an identity service associated with the designated identity node ([0034] & [0051] – identity management system sends out biometric <i.e., the data value> as a matching request against the other identity management systems <i.e., identity services>, then a matching individual is identified; [0058] – biometrics matching server and identity management systems receives request via network <i.e., transmitted>); 
receiving a response message received from the identity service, the response message including one or more designated network identifiers corresponding with the data 10value ([0034] & [0051] – in response to the request, a matching individual’s poly-unique identifiers <i.e., network identifiers> are determined and provided to the Data Access Permissioning and Control/update the poly-unique identity table; [0033] & Fig. 2 – the biometric identifier <i.e., the data value> corresponds to an individual who corresponds to the network identifiers); 
communicating with the plurality of identity nodes to identify a plurality of network identifiers corresponding with the data value, the plurality of network identifiers including the one or more designated network identifiers ([0034]-[0035] – poly-unique identifier is sent out to database nodes to gather information; [0051-0052] – poly unique identifier <which corresponds to an individual’s biometric data value, see Fig. 2 table> is input to the Data Access Permissioning and Control Module, which returns the records/poly-unique identifiers of the individual <i.e., one or more designated network identifiers> of the other databases; [0059] – Data Access Permissioning and Control module accesses the different databases to retrieve the identifier datasets).
Hanna appears to fail to disclose updating a trust ledger to include a correspondence between a selected one of the 15network identifiers and the data value.
However, Singh discloses a decentralized database identity management system for coordinating user attributes from distinct databases (see abstract, [0045]), comprising updating a trust ledger to include a correspondence between a selected one of the 15network identifiers and the data value ([0047] & [0055] – a particular user’s profile is updated with user metadata/attributes <i.e., data values> by updating a blockchain ledger having the user profile; [0041] – metadata includes a unique user ID <i.e., network identifier> and the attributes <i.e., data values>).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hanna with the teachings of Singh, comprising updating a trust ledger to include a correspondence between a selected one of the 15network identifiers and the data value, to immutably aggregate data from multiple sources while tracking modifications to the identity profiles (see, e.g., Singh at [0026], [0038]).

20	Regarding claim 3, the combination of Hanna and Singh teach the method recited in claim 1, the method further comprising: selecting the selected network identifier from the plurality of network identifiers based on a consensus among the plurality of identity nodes (Hanna at [0041] & [0045] – multiple sources of biometric information <i.e., network identifiers> are retrieved and combined to .  

Regarding claim 5, the combination of Hanna and Singh teach the method recited in claim 1, wherein each of the plurality of network identifiers is stored in the trust ledger (Singh at [0038]-[0041] & [0044-45] – a plurality of databases <i.e., identity nodes> maintain a shared ledger of identity information, the ledger also includes a User ID identifying the individual <i.e., the network identifier>; see also [0077]-[0084] – plurality of nodes provide user profile identity information, which is hashed and added to the blockchain along with the metadata), the trust ledger being shared among the plurality of identity nodes (Singh at [0038]-[0042] & [0055] – the ledger stores a plurality of user profiles/metadata <which include the user IDs>), each network identifier being associated in the trust ledger with a respective one or 30more data values (Singh at [0041] & [0045] – each user profile with user ID is related to user attributes that may comprise, e.g., name, address, social security number <i.e., data values>; [0077]-[0084] – attributes are hashed the hashes and metadata are stored associated in the blockchain ledger).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of Hanna Singh with the teachings of Singh, wherein each of the plurality of network identifiers is stored in the trust ledger, the trust ledger being shared among the plurality of identity nodes, each network identifier being associated in the trust ledger with a respective one or 30more data values, to immutably aggregate data from multiple sources while tracking modifications to the profiles (see, e.g., Singh at [0026], [0038]).

Regarding claim 6, the combination of Hanna and Singh teach the method recited in claim 5, wherein the respective one or more data values are hashed prior to storing in the trust ledger (Singh at [0041] & [0045] – each user profile is related to attributes that may comprise, e.g., name, address, social security number; [0077]-[0084] – attributes are hashed the hashes and metadata are stored associated in a blockchain ledger), the trust ledger capable of being queried to determine any network identifiers associated with a designated hashed data value (Singh at [0072-0076] – ledger is queried using the attribute hash to retrieve metadata; [0041] – metadata includes the user ID <i.e., network identifier>; [0061] – attribute hash and metadata may be requested using designated hash, metadata includes user ID <as in [0041]>; see also [0073&10076]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of Hanna and Singh with the teachings of Singh, wherein the respective one or more data values are hashed prior to storing in the trust ledger, the trust ledger capable of being queried to determine any network identifiers associated with a designated hashed data value, to efficiently retrieve data aggregated data from multiple sources and verify user information (see, e.g., Singh at [0005], [0076]).

Regarding claim 7, the combination of Hanna and Singh teach the method recited in claim 1, the method further comprising: transmitting a trust ledger update message to the plurality of identity nodes via the network (Singh at [0046] – a plurality of identity nodes are updated/maintain the ledger; [0047] – changes to the metadata <which contain user information/attributes> are added/updated into the shared ledger nodes via network).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hanna with the teachings of Singh, comprising transmitting a trust Singh at [0026], [0038]).

Regarding claim 8, the combination of Hanna and Singh teach the method recited in claim 1, wherein the one or more designated network identifiers 10are determined by identifying a first correspondence between the data value and one or more local identifiers specific to the identity service and by identifying a second correspondence between the one or more local identifiers and the one or more designated network identifiers (Hanna at [0005-0007] & [0033] – each database uses a unique identifier <i.e., network identifier> for the user which is linked with a different database’s unique identifier <i.e., network identifiers> in a table when a duplicate user is detected based on a match between the biometrics <i.e., data value> and individuals stored attributes <i.e., local identifiers> on the databases; see also Fig. 2 & [0034] – showing storing mapping between the  attributes/biometrics/poly-unique identifiers which are used for data retrieval).  

15	Regarding claim 9, the combination of Hanna and Singh teach the method recited in claim 1, wherein the data object is associated with a data object schema, the data object schema identifying one or more data fields associated with an instance of the data object schema, each of the data values corresponding with a respective one of the data fields (Hanna at [0033] – a record holds fields of data for storing user information comprising e.g., biometrics, name, address, birthdate, etc. , the fields of information store the data pertaining to the biometrics, name, address, birthdate, etc. <i.e., the record comprises a schema of stored data values that correspond to the stored fields>).  

Regarding claim 12, the combination of Hanna and Singh teach the method recited in claim 1, wherein the trust ledger is implemented as a blockchain (Singh at abstract, [0005] – the distributed ledger is a blockchain ledger). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of Hanna and Sing as taught by Sing, wherein the trust ledger is implemented as a blockchain, so that the stored identifiers record may be immutable and transparently shared (see, e.g., Singh at [0026], [0038]).

Regarding claim 13, Hanna teaches a database system implemented via a server system ([0005] – system is implemented via servers, and comprises identity-information storing databases), the server system configurable to cause:  
30processing a request to identify a data value ([0051] – first identity management system receives biometric value <i.e., data value> to identify individuals that match the biometric value; [0056] – biometric value received via biometric input device and provided to first identity management system), the request received at a designated one of a plurality of identity nodes ([0034-0035] & [0056] – biometric value received at a first identity management system <i.e., an identity node> from a biometrics input device; [0051] – there may be a plurality of connected identity management systems <i.e., a plurality of nodes>), the designated identity node located on a computing device including a processor and a memory module ([0034] – first identity management system uses identity database storing user information; [0060] – the first identity management system comprises a processor and a memory storing executable code);  
A4265US2/SFDCP015A34transmitting a query that includes the data value to an identity service associated with the designated identity node ([0034] & [0051] – identity management system sends out biometric <i.e., the data value> as a matching request against the other identity management systems <i.e., identity ; 
receiving a response message received from the identity service, the response message including one or more designated network identifiers corresponding with the data 5value ([0034] & [0051] – in response to the request, a matching individual’s poly-unique identifiers <i.e., network identifiers> are determined and provided to the Data Access Permissioning and Control/update the poly-unique identity table; [0033] & Fig. 2 – the biometric identifier <i.e., the data value> corresponds to an individual who corresponds to the network identifiers); 
communicating with the plurality of identity nodes to identify a plurality of network identifiers corresponding with the data value, the plurality of network identifiers including the one or more designated network identifiers ([0034]-[0035] – poly-unique identifier is sent out to database nodes to gather information; [0051-0052] – poly unique identifier <which corresponds to an individual’s biometric data value, see Fig. 2> is input to the Data Access Permissioning and Control Module, which returns the records/poly-unique identifiers of the individual <i.e., one or more designated network identifiers> of the other databases; [0059] – Data Access Permissioning and Control module accesses the different databases to retrieve the identifier datasets).
Hanna appears to fail to disclose updating a trust ledger to include a correspondence between a selected one of the 15network identifiers and the data value.
However, Singh discloses a decentralized database identity management system for coordinating user attributes from distinct databases (see abstract, [0045]), comprising updating a trust ledger to include a correspondence between a selected one of the 15network identifiers and the data value ([0047] & [0055] – a particular user’s profile is updated with user metadata/attributes <i.e., data values> by updating a blockchain ledger having the user profile; [0041] – metadata includes a unique user ID <i.e., network identifier> and the attributes <i.e., data values>).
Hanna with the teachings of Singh, comprising updating a trust ledger to include a correspondence between a selected one of the 15network identifiers and the data value, to immutably aggregate data from multiple sources while tracking modifications to the identity profiles (see, e.g., Singh at [0026], [0038]).

Regarding claim 16, the combination of Hanna and Singh teach the database system recited in claim 13, wherein each of the plurality of network identifiers is stored in the trust ledger (Singh at [0038]-[0041] & [0044-45] – a plurality of databases <i.e., identity nodes> maintain a shared ledger of identity information, the ledger also includes a User ID identifying the individual <i.e., the network identifier>; see also [0077]-[0084] – plurality of nodes provide user profile identity information, which is hashed and added to the blockchain along with the metadata), the trust ledger being shared among the plurality of identity nodes (Singh at [0038]-[0042] & [0055] – the ledger stores a plurality of user profiles/metadata <which include the user IDs>), each network identifier being associated in the trust ledger with a respective one or more data values (Singh at [0041] & [0045] – each user profile with user ID is related to user attributes that may comprise, e.g., name, address, social security number <i.e., data values>; [0077]-[0084] – attributes are hashed the hashes and metadata are stored associated in the blockchain ledger), wherein the respective one or more data values are hashed prior to storing in the trust ledger (Singh at [0041] & [0045] – each user profile is related to attributes that may comprise, e.g., name, address, social security number; [0077]-[0084] – attributes are hashed the hashes and metadata are stored associated in a blockchain ledger), the trust ledger capable of being queried to determine any 25network identifiers associated with a designated hashed data value (Singh at [0072-0076] – ledger is queried using the attribute hash to retrieve metadata; [0041] – metadata includes the user ID <i.e., .  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of Hanna and Singh with the teachings of Singh, wherein each of the plurality of network identifiers is stored in the trust ledger, the trust ledger being shared among the plurality of identity nodes, each network identifier being associated in the trust ledger with a respective one or more data values, wherein the respective one or more data values are hashed prior to storing in the trust ledger, the trust ledger capable of being queried to determine any 25network identifiers associated with a designated hashed data value, to efficiently retrieve data aggregated data from multiple sources and verify user information (see, e.g., Singh at [0005], [0076]).

Regarding claim 17, the combination of Hanna and Singh teach the database system recited in claim 13, the method further comprising: transmitting a trust ledger update message to the plurality of identity nodes via the network (Singh at [0046] – a plurality of identity nodes are updated/maintain the ledger; [0047] – changes to the metadata <which contain user information/attributes> are added/updated into the shared ledger nodes via network).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hanna with the teachings of Singh, comprising transmitting a trust ledger update message to the plurality of identity nodes via the network, to immutably aggregate data from multiple sources while tracking modifications to the identity profiles (see, e.g., Singh at [0026], [0038]).

Regarding claim 18, Hanna teaches a computer program product comprising computer-readable program code capable of being executed by one or more processors when retrieved from a non-transitory computer- A4265US2/SFDCP015A35readable medium ([0061] – the system may software or programmable code stored in a computer readable medium to be executed by a processor), the computer-readable program code comprising instructions configurable to cause: 
processing a request to identify a data value ([0051] – first identity management system receives biometric value <i.e., data value> to identify individuals that match the biometric value; [0056] – biometric value received via biometric input device and provided to first identity management system), the request received at a designated one of a plurality of identity nodes ([0034-0035] & [0056] – biometric value received at a first identity management system <i.e., an identity node> from a biometrics input device; [0051] – there may be a plurality of connected identity management systems <i.e., a plurality of nodes>), the designated identity node located on a computing 5device including a processor and a memory module ([0034] – first identity management system uses identity database storing user information; [0060] – the first identity management system comprises a processor and a memory storing executable code); 
transmitting a query that includes the data value to an identity service associated with the designated identity node ([0034] & [0051] – identity management system sends out biometric <i.e., the data value> as a matching request against the other identity management systems <i.e., identity services>, then a matching individual is identified; [0058] – biometrics matching server and identity management systems receives request via network <i.e., transmitted>); 
receiving a response message received from the identity service, the response message including one or more designated network identifiers corresponding with the data 10value ([0034] & [0051] – in response to the request, a matching individual’s poly-unique identifiers <i.e., network identifiers> are determined and provided to the Data Access Permissioning and Control/update the poly-unique identity table; [0033] & Fig. 2 – the biometric identifier <i.e., the data value> corresponds to an individual who corresponds to the network identifiers); 
communicating with the plurality of identity nodes to identify a plurality of network identifiers corresponding with the data value, the plurality of network identifiers including the one or more designated network identifiers ([0034]-[0035] – poly-unique identifier is sent out to database nodes to gather information; [0051-0052] – poly unique identifier <which corresponds to an individual’s biometric data value, see Fig. 2> is input to the Data Access Permissioning and Control Module, which returns the records/poly-unique identifiers of the individual <i.e., one or more designated network identifiers> of the other databases; [0059] – Data Access Permissioning and Control module accesses the different databases to retrieve the identifier datasets).
Hanna appears to fail to disclose updating a trust ledger to include a correspondence between a selected one of the 15network identifiers and the data value.
However, Singh discloses a decentralized database identity management system for coordinating user attributes from distinct databases (see abstract, [0045]), comprising updating a trust ledger to include a correspondence between a selected one of the 15network identifiers and the data value ([0047] & [0055] – a particular user’s profile is updated with user metadata/attributes <i.e., data values> by updating a blockchain ledger having the user profile; [0041] – metadata includes a unique user ID <i.e., network identifier> and the attributes <i.e., data values>).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hanna with the teachings of Singh, comprising updating a trust ledger to include a correspondence between a selected one of the 15network identifiers and the data value, to immutably aggregate data from multiple sources while tracking modifications to the identity profiles (see, e.g., Singh at [0026], [0038]).

Regarding claim 20, the combination of Hanna and Singh teach the computer program product recited in claim 18, wherein each of the plurality of network identifiers is stored in the trust ledger Singh at [0038]-[0041] & [0044-45] – a plurality of databases <i.e., identity nodes> maintain a shared ledger of identity information, the ledger also includes a User ID identifying the individual <i.e., the network identifier>; see also [0077]-[0084] – plurality of nodes provide user profile identity information, which is hashed and added to the blockchain along with the metadata), the trust ledger being shared among the plurality of identity nodes (Singh at [0038]-[0042] & [0055] – the ledger stores a plurality of user profiles/metadata <which include the user IDs>), each network identifier being associated in the trust ledger with 25a respective one or more data values (Singh at [0041] & [0045] – each user profile with user ID is related to user attributes that may comprise, e.g., name, address, social security number <i.e., data values>; [0077]-[0084] – attributes are hashed the hashes and metadata are stored associated in the blockchain ledger), wherein the respective one or more data values are hashed prior to storing in the trust ledger (Singh at [0041] & [0045] – each user profile is related to attributes that may comprise, e.g., name, address, social security number; [0077]-[0084] – attributes are hashed the hashes and metadata are stored associated in a blockchain ledger), the trust ledger capable of being queried to determine any network identifiers associated with a designated hashed data value (Singh at [0072-0076] – ledger is queried using the attribute hash to retrieve metadata; [0041] – metadata includes the user ID <i.e., network identifier>; [0061] – attribute hash and metadata may be requested using designated hash, metadata includes user ID <as in [0041]>; see also [0073&10076]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of Hanna and Singh with the teachings of Singh, wherein each of the plurality of network identifiers is stored in the trust ledger, the trust ledger being shared among the plurality of identity nodes, each network identifier being associated in the trust ledger with 25a respective one or more data values, wherein the respective one or more data values are hashed prior to storing in the trust ledger, the trust ledger capable of being queried to determine any network Singh at [0005], [0076]).

Claims 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanna in view of Singh, further in view of Chari et al. (US20200036515, Hereinafter “Chari”).
Regarding claim 2, the combination of Hanna and Singh teach the method recited in claim 1. Yet, the combination of Hanna and Singh appear to fail to teach wherein the designated identity node is elected to select the selected network identifier.  
However, Chari teaches a blockchain identification system for validating user identity attributes (see abstract, [0047]-[0049]), wherein the designated identity node is elected to select the selected network identifier ([0104-0107] – an identity attribute providing node is determined to be the leader by the other nodes when the identity attribute providing node’s block is confirmed, and then the identifier is added to the blockchain ledger).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hanna and Singh with the teachings of Chari, wherein the designated identity node is elected to select the selected network identifier, so that the contributed identifier may subsequently be utilized to confirm user attributes by checking the blockchain ledger (see, e.g., Chari at [0047-0051]).

Regarding claim 14, the combination of Hanna and Singh teach the database system recited in claim 13. Yet, the combination of Hanna and Singh appear to fail to teach wherein the designated plurality of identity nodes is elected to select the selected network identifier.  
However, Chari teaches a blockchain identification system for validating user identity attributes (see abstract, [0047]-[0049]), wherein the designated plurality of identity nodes is elected to select the selected network identifier ([0104-0107] – an identity attribute providing node is determined to be the leader by the other nodes when the identity attribute providing node’s block is confirmed, and then the identifier is added to the blockchain ledger).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hanna and Singh with the teachings of Chari, wherein the designated identity node is elected to select the selected network identifier, so that the contributed identifier may subsequently be utilized to confirm user attributes by checking the blockchain ledger (see, e.g., Chari at [0047-0051]).

Claims 4, 10, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanna in view of Singh, further in view of Goldberg et al. (US20190244243, Hereinafter “Goldberg”).
Regarding claim 4, the combination of Hanna and Singh teaches the method recited in claim 3. The combination of Hanna and Singh appear to fail to disclose wherein the selected network identifier is the most 25common network identifier among the plurality of network identifiers.  
However, Goldberg discloses a system for receiving a plurality of unique item identifiers to be matched and validated against stored values in disparate databases (see [0028]-[0030]), wherein the selected network identifier is the most 25common network identifier among the plurality of network identifiers ([0029] – data value validation queries are transmitted to a plurality of nodes that provide identity information;  [0035], e.g., “As a further alternative, each cluster of nodes 208 may come to a consensus using a byzantine fault tolerant smart contract on the blockchain. In a preferred embodiment, each cluster includes at least five (5) nodes 208, as it allows for there to be up to two (2) "bad" nodes in a given cluster while maintaining the integrity of the consensus mechanism.” <i.e., if three of the five nodes are in agreement on an identification/validation, the value is determined>).  
Hanna with the teachings of Goldberg, to validate the values using a consensus of the databases wherein the selected network identifier is the most 25common network identifier among the plurality of network identifiers, so that plurality of nodes may collaborate to match values against their internal records and detect inaccuracy provided values by databases (see, e.g., Goldberg at [0025] and [0039]).

Regarding claim 10, the combination of Hanna and Singh teach the method recited in claim 1. However, Goldberg discloses a system for receiving a plurality of unique item identifiers to be matched and validated against stored values in disparate databases (see [0028]-[0030]), wherein communications with the plurality of identity nodes are conducted via a gossip communication protocol defining a peer-to-peer procedure for transmitting information among the identity nodes ([0029] – data value validation queries are transmitted to a plurality of nodes that provide identity information; [0039] – “a node 208 relays the data it receives to other nodes 208 in its cluster and the nodes 208 gossip about the incoming data with each other. Nodes 208 can have the capability to reach consensus outside of a smart contract by gossiping with other nodes (known as "off-chain consensus") […]”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hanna with the teachings of Goldberg, to validate the values using a consensus of the databases wherein communications with the plurality of identity nodes are conducted via a gossip communication protocol defining a peer-to-peer procedure for transmitting information among the identity nodes, so that plurality of nodes may collaborate to match values against their internal records and detect inaccurately provided values by databases (see, e.g., Goldberg at [0025] and [0039]).

Regarding claim 15, the combination of Hanna and Singh teach the database system recited in claim 13, the method further comprising: selecting the selected network identifier from the plurality of network identifiers based on a consensus among the plurality of identity nodes (Hanna at [0041] & [0045] – multiple sources of biometric information <i.e., network identifiers> are retrieved and combined to determine their matching record of an individual; [0051] – biometric data and matching may be received and based on biometric data from a plurality of record databases <i.e., identity nodes>; [0041-0043] – multiple pieces of biometric information are collected and the databases produce a probability of a individual being identified, and when a high enough likelihood of match exists <i.e., when there is a consensus> it is determined the biometrics identify a particular user).
The combination of Hanna and Singh appear to fail to disclose wherein the selected network identifier is the most 25common network identifier among the plurality of network identifiers.  
However, Goldberg discloses a system for receiving a plurality of unique item identifiers to be matched and validated against stored values in disparate databases (see [0028]-[0030]), wherein the selected network identifier is the most common network identifier among the plurality of network identifiers ([0029] – data value validation queries are transmitted to a plurality of nodes that provide identity information;  [0035], e.g., “As a further alternative, each cluster of nodes 208 may come to a consensus using a byzantine fault tolerant smart contract on the blockchain. In a preferred embodiment, each cluster includes at least five (5) nodes 208, as it allows for there to be up to two (2) "bad" nodes in a given cluster while maintaining the integrity of the consensus mechanism.” <i.e., if three of the five nodes are in agreement on an identification/validation, the value is determined>).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hanna with the teachings of Goldberg, to validate the values using a consensus of the databases wherein the selected network identifier is the most 25common network Goldberg at [0025] and [0039]).

Regarding claim 19, the combination of Hanna and Singh teach the computer program product recited in claim 18, the method further comprising: 
selecting the selected network identifier from the plurality of network identifiers based on a consensus among the plurality of identity nodes (Hanna at [0041] & [0045] – multiple sources of biometric information <i.e., network identifiers> are retrieved and combined to determine their matching record of an individual; [0051] – biometric data and matching may be received and based on biometric data from a plurality of record databases <i.e., identity nodes>; [0041-0043] – multiple pieces of biometric information are collected and the databases produce a probability of a individual being identified, and when a high enough likelihood of match exists <i.e., when there is a consensus> it is determined the biometrics identify a particular user). 
The combination of Hanna and Singh appear to fail to disclose wherein the selected network identifier is the most 25common network identifier among the plurality of network identifiers.  
However, Goldberg discloses a system for receiving a plurality of unique item identifiers to be matched and validated against stored values in disparate databases (see [0028]-[0030]), wherein the selected network identifier is the most common network identifier among the plurality of network identifiers ([0029] – data value validation queries are transmitted to a plurality of nodes that provide identity information;  [0035], e.g., “As a further alternative, each cluster of nodes 208 may come to a consensus using a byzantine fault tolerant smart contract on the blockchain. In a preferred embodiment, each cluster includes at least five (5) nodes 208, as it allows for there to be up to two (2) "bad" nodes in .  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hanna with the teachings of Goldberg, to validate the values using a consensus of the databases wherein the selected network identifier is the most 25common network identifier among the plurality of network identifiers, so that plurality of nodes may collaborate to match values against their internal records and detect inaccuracy provided values by databases (see, e.g., Goldberg at [0025] and [0039]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hanna in view of Singh, further in view of Coulmeau et al. (US20200204375, Hereinafter “Coulmeau”).
Regarding claim 11, the combination of Hanna and Singh teach the method recited in claim 1. While the combination of Hanna and Singh recite the distributed ledger being implemented as a blockchain, it appears to fail to specifically denote wherein the trust ledger is implemented as a merkle tree.  
	However, Coulmeau discloses the standard definition of blockchain, wherein the trust ledger is implemented as a merkle tree ([0041] – “a blockchain or distributed ledger (distributed ledger technology or DLT) is a distributed database that is secured using cryptographic techniques. The exchanged transactions are grouped into "blocks" at regular time intervals, in a way secured by cryptography, which form a chain. After having recorded recent transactions, a new block is generated and analyzed. If the block is valid (distributed consensus), the block may be time-stamped and added to the blockchain. Each block is linked to the preceding one by a hash key. Once added to the blockchain, a block can no longer be either modified or deleted, this guaranteeing the authenticity and the security of the network. To form the chain, hash functions and Merkle trees are used.” <emphasis added>).
Hanna and Singh with the teachings of Coulmeau, wherein the trust ledger is implemented as a merkle tree, so that the records in the blockchain are protected against falsification (see, e.g., Coulmeau at [0041]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Smith et al. (US20200159847) discloses a system wherein a request is received identifying items, wherein a plurality of databases verify the values in the items using a distributed trust ledger (see abstract, [0003]-[0004], [0087-0088]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA RAYMOND WHITE whose telephone number is (571)272-4365.  The examiner can normally be reached on Monday-Thursday, & Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 5712723787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/J.R.W./Examiner, Art Unit 2438                                                                                                                                                                                                        /TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438